_Case 1:19-cv-10524-LAK Document5 Filed 11/22/19 Page 1 of 2

MEMO ENDORSED

 

re
————

 

 

 

 

 

 

“USDC SDNY

| ‘}OCUMENT I O+Z +7 , Oppenheim
h iLECTRONICALLY FILED. | | + Zebrak, LLP
i DOC #: crane |

i ' Matthew Oppenheim

- PATE F FILED: 4530 Wisconsin Avenue NW | 5" Floor

_e — Washington, DC 20016

T: (202) 480-2999 | F: (866) 766-1678
matt@oandzlaw.com | www.oandzlaw.com

November 22, 2019
VIA ECF

The Honorable Lewis Kaplan
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 16007

Re: Bedford, Freeman & Worth Publishing Group, LLC, et al. v. Does 1-30 d/b/a acesmalls.com, et al.
Case No. 19-CV-10524

Dear Judge Kaplan:

We represent Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan
Learning, Cengage Learning, Inc., Elsevier Inc., Pearson Education, Inc., and McGraw-Hill Global
Education Holdings, LLC (collectively, “Publishers) in the above-referenced action. We write to request,
pursuant to Federal Rule of Civil Procedure 65(b)(2), a 14-day extension of the Temporary Restraining
Order (“TRO”) imposed in connection with the Court’s Order dated November 13, 2019 (“Order”), which
currently expires on November 27, 2019. (ECF No. 3). We also write to request a rescheduling of the
hearing on the Order to Show Cause why a preliminary injunction should not issue (“OSC”), currently set
for December 2, 2019, and the attendant deadlines for the parties’ papers. Specifically, Plaintiffs seek to
modify the dates set out in the Order such that: (1) the TRO will remain in effect until midnight on
December 11, 2019; (2) the OSC hearing wiil be held on or before December 11, 2019, such that the TRO
does not expire without the Court considering Plaintiffs’ request for a preliminary injunction; (3) the
deadlines for Defendants’ opposition and Plaintiffs’ reply on the OSC be extended from November 21,
2019 and November 27, 2019, respectively, to appropriate dates, depending upon the new hearing date.

By way of brief background, Plaintiffs are leading educational publishers. Plaintiffs brought this
action against a group of Doe Defendants whom Plaintiffs allege are distributing pirated digital versions
of Plaintiffs’ textbooks, in violation of Plaintiffs’ copyright rights, through various websites, The
infringement is blatant and extensive. Plaintiffs initiated this action on November 13, 2019 and
simultaneously filed an application for the TRO and OSC,

There is good cause to extend the TRO, as well as to adjourn the OSC hearing and extend the dates
for the parties’ answering papers. TROs can only be granted for 14 days initially and, absent consent from

 
Case 1:19-cv-10524-LAK Document5 Filed 11/22/19 Page 2 of 2

Defendants, extended one further 14-day period for good cause. See Fed. R. Civ. P. 65(b)(2). Since the
TRO has been in place, Plaintiffs have been active in noticing third parties in an effort to identify the
Defendants, understand the full scope of their infringement, and preserve evidence and assets to alleviate
irreparable harm to Plaintiffs to the extent possible. Plaintiffs also completed service upon all Defendants
via their known e-mail addresses today and will be filing a Certificate of Service.

The extensions sought will give Plaintiffs and those Defendants that can be contacted additional
time to try to reach agreement on proposed stipulated preliminary injunctions. They will also allow
financial institutions and other third parties sufficient time to respond fully to Plaintiffs’ subpoenas and
continue producing identifying information for the Doe Defendants, who Plaintiffs can then attempt to
contact.

Finally, the present TRO will expire prior to the currently scheduled December 2, 2019 OSC
hearing, resulting in a gap in time when Defendants could attempt to reengage in infringing activities and
dissipate evidence and assets, causing additional irreparable harm to Plaintiffs.

Accordingly, Plaintiffs respectfully request that the TRO be extended pursuant to Rule 65(b)(2),
the OSC hearing date be reset for a date on or before the new TRO expiration date, i.e., December 11,
2019, and the parties’ answering papers be extended to appropriate dates, depending upon the new hearing
date.

No previous requests for adjournments have been made in this matter. Thank you for the Court’s
consideration of these requests.

Respectfully,

/s/ Matthew J. Oppenheim

Matthew J. Oppenheim

Steven King (pro hae vice motion pending)
OPPENHEIM + ZEBRAK, LLP

4530 Wisconsin Avenue, NW, 5th Floor
Washington, DC 20015

Tel: 202-480-2999

matt@oandzlaw.com
steve(@oandzlaw.com

Attorneys for Plaintiffs

 
MEMO ENDORSED

Memorandum Endorsement Bedford, Freeman efc. v. Does 1-30, etc., 19-cv-10524 (LAK

 

The temporary restraining order is extended to and including December 11, 2019.
The hearing on the motion for a preliminary injunction is adjourned to December 10, 2019 at 4:30
pm. Any papers in opposition to the preliminary injunction motion and any reply papers in support
thereof shall be filed on or before December 3, 2019 and December 6, 2019, respectively.

lbh

Lewista.\c arf an.
United States ark Judge

SO ORDERED,

Dated: November 26, 2019

 
